Citation Nr: 1646936	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  13-21 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus, to include as secondary to service-connected equilibrium dysfunction.

2. Entitlement to a compensable rating for service-connected bilateral tinea pedis and onychomycosis of the feet.

3. Entitlement to a compensable rating for service-connected headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse, S.W.

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied compensable ratings for bilateral tinea pedis and onychomycosis of the feet and for headaches.  This matter further comes before the Board from a May 2014 rating decision in which the RO denied service connection for tinnitus, secondary to equilibrium dysfunction, and denied a compensable rating for bilateral tinea pedis and onychomycosis of the feet.

In July 2016, the Veteran presented testimony at a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and VA examination reports, but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The claims for service connection for tinnitus and for a compensable rating for headaches are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's bilateral tinea pedis and onychomycosis of the feet does not cause disfigurement of the head, face, or neck, or disability from scars, covers less than 5 percent total of the body surface area and less than 5 percent of exposed area, and does not require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs at any time.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral tinea pedis and onychomycosis of the feet have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7806 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the bilateral tinea pedis and oncyhomycosis, VA provided adequate notice in a letter sent to the Veteran in September 2011.

Additionally, in July 2016, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the July 2016 hearing, the undersigned VLJ stated the issues on appeal, and information was solicited regarding the severity and manifestations of the Veteran's skin disorder as well as any recent treatment received.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the undersigned VLJ essentially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board may proceed to adjudicate the claim.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Veteran underwent a VA examination in October 2014 which included a review of the claims folder and a history obtained from the Veteran, and contained examination findings that are adequate to rate the disability.  This VA examination report is therefore adequate for rating purposes.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Compensable Rating for Tinea Pedis and Onychomycosis

The record reflects that the service-connected tinea pedis and onychomycosis has been evaluated under 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7813-7806. 

Under DC 7813 dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability. 

Under DC 7806, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. 

VA treatment records showed that in March 2010, the Veteran complained of painful fungal toenails, for which he experienced dryness, cracking, and scaling along both feet.  Examination revealed keratoses with diffuse hyperatosis and scaling along both feet.  All the nails were thickened and discolored.  The assessment was dermatophytosis, and the plan was to use ammonium lactate cream and Lamisil cream.  

On a VA examination in October 2011, the Veteran reported foot fungus with itching and crusting, and that his first toenail grew up and was hitting the top of his shoe.  He reported being treated with Lamisil.  The examiner noted this treatment was a topical antifungal medication.  The Veteran reported that he did not experience any overall functional impairment from the condition.  Upon examination, there was tinea pedis of the soles and top of the feet with exfoliation, crusting, and induration of more than six square inches, inflexibility of less than sic square inches, and abnormal texture of more than six square inches.  There were no scars.  The examiner stated the skin lesion relative to exposed areas was 0 percent and relative to the whole body was 1 percent.  The examiner diagnosed tinea pedis and onychomycosis bilaterally and noted the feet were painful and limited walking.

In a February 2014 VA examination report, the Veteran's skin condition was listed as tinea pedis, diagnosed in 2014.  It was noted that this condition began in service and had worsened to involve the nails.  There was no scarring or disfigurement of the head, face, or neck, no skin neoplasms, and no systemic manifestations.  It was noted that the Veteran's tinea had been treated with antifungals and topical hydration constantly or near constantly for the past 12 months.  Examination revealed no visible skin conditions.  It was noted that his bilateral tinea pedis covered less than 5% of his total body area and 0% of exposed area.  His diagnoses included left and right foot onychomycosis.  

At the July 2016 Board hearing, the Veteran testified that his tinea pedis covered both feet, and that it was now coming up the leg and that he had red scales on his legs, halfway between the knees and ankles.  He testified he was using creams from VA, but that it did not help, but rather just softened the skin so that it was not so dry.  He testified that it did not itch and that he was given creams for medication, but that these were not steroid medications.  

Review of the evidence of record does not show that the Veteran's service-connected bilateral tinea pedis and onychomycosis of the feet affects at least 5 percent but less than 20 percent of the entire body; or affects at least 5 percent but less than 20 percent of exposed areas; or requires the intermittent use of systemic therapy such as with corticosteroids or other immunosuppressive drugs.  Additionally, while the record reflects, and the Veteran has reported, he uses topical creams on the affected area, he has not reported, and the record does not show, the use of systemic or topical therapy such as corticosteroids or other immunosuppressive drugs to treat his skin disorder.  See e.g., Johnson v. McDonald, 27 Vet. App. 497 (2016).  Thus, a compensable rating for tinea pedis and onychomycosis of the feet is not warranted.  38 C.F.R. § 4.118, DC 7806.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's skin disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's skin symptoms are accounted for in the criteria, as it addresses the percentage of skin area that the condition covers and the types of medication used to treat the condition.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

A compensable rating for bilateral tinea pedis and onychomycosis of the feet is denied.



REMAND

Regarding the claim for an increased evaluation for service-connected headaches, remand is required for a current examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The most recent VA examination was conducted in 2011.  At the July 2016 Board hearing, the Veteran testified that he currently had prostrating attacks that caused him to have to lay down and go to sleep in a dark room, approximately twice a month.  He testified he took medication but that it did not help the headaches and made him feel sick, so he stopped taking it.  He also testified that his headaches had recently increased.  Because it has been over five years since an examination and there is a suggestion of a worsening in the Veteran's service-connected headaches, the Board finds that the matter should be remanded for a new VA examination so that a detailed picture of the current state of his headaches may be obtained. 

Regarding the claim for service connection for tinnitus, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Here, a 2014 VA examiner noted that the Veteran reported his tinnitus had resolved and therefore, no etiological opinions were provided.  At the hearing, however, the Veteran reported that he currently had ringing in his ears.  Accordingly, etiological opinions are now required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records regarding his headaches.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his claimed tinnitus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's tinnitus is at least as likely as not (50 percent or greater probability) had its onset in, or was otherwise related to, active service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected equilibrium disorder caused or aggravated the Veteran's tinnitus.  

The examiner must consider the following when providing his or her opinions:  1) the Veteran's service treatment records, including the discharge examination noting normal clinical evaluation of the ears; 2) the Veteran's Board hearing testimony that he has had tinnitus since it began during service; 3) the June 2014 notice of disagreement in which the Veteran reported that since the injury to his eardrum in the military, he has had ringing in his ears; 4) the February 2014 VA examination, at which the Veteran reported that onset of tinnitus was during service after an injury to his eardrum; 5) the Veteran's DD Form 214 showing that his military occupational specialty was as rifleman; and 6) the post-service medical evidence of record, including a March 2010 VA record, in which the Veteran reported onset of tinnitus in February 2010 and denied having any tinnitus prior to that date. 

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


